Order entered August 1, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00004-CR

                               JAQUALYN JACKSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-41279-J

                                              ORDER
        The Court REINSTATES the appeal.

        On June 19, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by the Dallas County Public Defender’s Office;

(3) Kathleen Walsh explained that the delay in filing appellant’s brief is her workload and also

stated she would be attending the Advanced Criminal Law Seminar July 22 through 25, 2013;

and (4) Ms. Walsh requested thirty days from July 10, 2013 to file appellant’s brief.

        We ORDER appellant to file her brief by MONDAY, AUGUST 12, 2013. We note the

brief is already more than two months overdue and appellant has previously been granted a

thirty-day extension of time to file the brief. Therefore, if appellant’s brief is not filed by the date
specified, the Court will order Kathleen Walsh and the Dallas County Public Defender’s Office

removed as counsel and will order the trial court to appoint new counsel to represent appellant in

this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Kathleen Walsh, Dallas County Public

Defender’s Office; and Michael Casillas, Dallas County District Attorney’s Office.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE